UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6478



CHARLES CECIL THOMAS,

                                              Plaintiff - Appellant,

          versus


MICHAEL W. BUTLER; GERALD W. JOHNSON; OFFICE
OF THE SHERIFF,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-04-
2994-1-AMD)


Submitted:   August 19, 2005             Decided:   September 8, 2005


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Cecil Thomas, Appellant Pro Se. John Francis Breads, Jr.,
LOCAL GOVERNMENT INSURANCE TRUST, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles Cecil Thomas appeals the district court’s order

summarily dismissing his complaint in which he alleges that law

enforcement officers of the “Leonardtown Police Department” and the

“Office    of   the   Sheriff”   of    St.    Mary’s    County,   Maryland,

impermissibly seized his vehicle.       We affirm.

           In 2004, Thomas filed a complaint in state court against

Detective Michael W. Butler, Detective Gerald W. Johnson, the

“Office of the Sheriff,” and “Leonardtown, Maryland,” in which he

described a tort claim arising from the alleged illegal seizure of

his vehicle by “the Leonardtown Police” in “February of 2003.”

When Thomas later amended his complaint to state a claim under the

Fourth Amendment, based on the impermissible search and seizure of

his Ford Explorer, the Defendants removed the case to federal

district   court.     Ultimately,     the    district   court   granted   the

Defendants’ motion for summary judgment and dismissed Thomas’

complaint in its entirety.

           Citing Younger v. Harris, 401 U.S. 37, 45-46 (1971),

Thomas appeals, asserting that (1) the district court erred in

exercising jurisdiction over the subject matter; and therefore, (2)

the district court erred when it refused to remand his case to the

state court.     Pursuant to Younger, 401 U.S. at 45-46, a federal

court may not award declaratory or injunctive relief that would

affect pending state criminal proceedings absent extraordinary


                                  - 2 -
circumstances involving a great and immediate threat to federally

protected    rights,   such   as   bad   faith   prosecution,    a   patently

unconstitutional statute, or a biased state tribunal.                  Under

Younger, abstention is therefore appropriate if:            (1) there are

ongoing state judicial proceedings; (2) the proceedings involve

important state interests; and (3) the state proceedings offer an

opportunity to present and resolve federal and constitutional

claims.     Employers Res. Mgmt. Co. v. Shannon, 65 F.3d 1126, 1134

(4th Cir. 1995) (citing Middlesex County Ethics Comm. v. Garden

State Bar Ass’n, 457 U.S. 423, 432 (1982)); Martin Marietta Corp.

v. Md. Comm’n on Human Relations, 38 F.3d 1392, 1396 (4th Cir.

1994).    This court reviews a district court’s decision to abstain

for abuse of discretion.      Shannon, 65 F.3d at 1134.    Because Thomas

does not expressly seek to enjoin or dispute the settlement of his

forfeiture action, we find Younger inapplicable to the instant

appeal.

            Thus, removal was proper under 28 U.S.C. § 1441(b)

(1994), because the district court has jurisdiction over civil

actions arising under the laws of the United States without regard

to the citizenship or residence of the parties.         Jurisdiction over

Thomas’ state law claims was proper under § 1441(c).            Based on our

careful review of the record, we find that the district court did

not abuse its discretion in dismissing Thomas’ entire complaint.

Moreover, if Thomas wishes to challenge the settlement of the


                                    - 3 -
forfeiture action as unfair in any way, he is free to pursue such

relief in the appropriate state court.

              Accordingly,   we   affirm     the   district     court’s    order

summarily dismissing Thomas’ complaint and denying his request for

remand to state court.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented       in   the

materials     before   the   court   and     argument   would    not   aid     the

decisional process.



                                                                       AFFIRMED




                                     - 4 -